UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 o TRANSITION REPORT PURSUANT TOSECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-50944 GLOBAL RESOURCE CORPORATION (Exact name of registrant as specified in its charter) Nevada 84-1565820 (State or other jurisdiction of incorporation) (IRS employer identification no.) 1000 Atrium Way, Suite 100 Mount Laurel, New Jersey 08054 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (856) 767-5665 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).oYesþNo APPLICABLE ONLY TO CORPORATE ISSUERS The number of shares outstanding of the registrant's Common Stock, par value $.001 per share (the "Common Stock"), as of July 31, 2009 was 63,580,703. GLOBAL RESOURCE CORPORATION Form 10-Q For the Quarter Ended June 30, 2009 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheet 1 Condensed Consolidated Statements of Operations and Comprehensive Loss 2 Condensed Consolidated Statement of Stockholders’ Equity (Deficit) 3 Condensed Consolidated Statement of Cash Flows 34 Notes to Condensed Consolidated Financial Statements 35 Item 2. Management’s Discussionand Analysis of Financial Condition and Results of Operations 61 Item 3. Quantitative and Qualitative Disclosures About Market Risk 70 Item 4. Controls and Procedures 70 Item4T. Controls and Procedures 70 PART II - OTHER INFORMATION Item 1. Legal Proceedings 71 Item 1A. Risk Factors 71 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 71 Item 3. Defaults Upon Senior Securities 71 Item 4. Submission of Matters to a Vote of Security Holders 71 Item 5. Other Information 71 Item 6. Exhibits 72 i PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Global Resource Corporation (A Development Stage Company) Condensed Consolidated Balance Sheets (Unaudited) (Audited) Period Ended Year Ended June 30, 2009 December 31, 2008 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Short-term investments Prepaid Services Total current assets Property and equipment, net of depreciation OTHER ASSETS Deposits Prepaid patent costs Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Deferred Revenue - Loans payable - equipment Capital lease obligation - equipment Severance payable Total current liabilities LONG-TERM LIABILITIES Loans payable - equipment, net of current portion Capital lease obligation - equipment, net of current portion Severance payable, net of current portion Derivative financial instruments Total long-term liabilities Totalliabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Preferred stockA - $.001 par value 100,000,000 shares authorized, none issued and outstanding at June 30, 2009, 5,000 issued and outstanding at December 31, 2008 5 Common stock, $.001 par value; 200,000,000 shares authorized, 70,275,664 shares issued and 63,580,703 outstanding at June 30, 2009, 69,549,164 shares issued and 62,854,203outstanding at December 31, 2008 Additional paid-in capital Accumulated other comprehensive loss - ) Deficit accumulated in the development stage ) ) Treasury Stock ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to the condensed consolidated financial statements. 1 Global Resource Corporation (A Development Stage Company) Condensed Consolidated Statements of Operations and Comprehensive Loss (With Cumulative Totals Since Inception) (Unaudited) Three MonthsEnded Six MonthsEnded July 19, 2002 Restated Restated (Inception) June 30 June 30 June 30 June 30 to June 30, 2009 REVENUES $ - $ - $ - $ - $ - COST OF SALES - GROSS PROFIT - OPERATING EXPENSES General and administrative expenses Research and development expenses Total operating expenses OPERATING LOSS ) OTHER INCOME (EXPENSE) Loss on deposit and other ) Net realized loss on investments ) Change in fair value of derivative financial instruments ) ) Interest expense ) Interest income Total other income (expense) ) ) NET LOSS $ ) $ ) $ ) $ ) $ ) OTHER COMPREHENSIVE INCOME (LOSS) Unrealized loss on short-term investments $ $ ) $ $ ) $ ) Realized loss on short-term investments, net of taxes, reclassified from accumulated other comprehensive loss COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) $ ) EARNINGS (LOSS) PER COMMON SHARE BASIC $ ) $ ) $ ) $ ) DILUTED $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES BASIC DILUTED See accompanying notes to the condensed consolidated financial statements. 2 Global Resource Corporation (A Development Stage Company) Consolidated Statements ofStockholders' Equity (Deficit) Preferred Stock A Preferred Stock B Common Stock (Restated) Deficit Accumulated (Restated) Accumulated (Restated) Preferred Par Value $.001 Preferred Par Value $.001 Common Par Value $.001 Additional Paid-In during the Development Deferred Stock Subscription Treasury Other
